  

r .',` \

aj ~ `r

 

m 3 zmg
IN THE UNITED sTATEs DISTRICT CoURT l U 8 UMCM
FoR THE DISTRICT oF MoNTANA °‘?§~f;mc§‘>`;;§;m@“@

BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
GERMAN COPPOLA,
Defendant.

 

CR 14-1 17 -BLG-SPW-TJ C-Z

ORDER

 

Pending before the Court is the motion of the United States of America to

dismiss Without prejudice the indictment against defendant German Coppola (Doc.

195). For good cause shown,

IT IS HEREBY ORDERED that the indictment against defendant German

coppola is DISMISSED WITHoUT PREJUDICE.

The Clerk of Court is directed to notify the parties of the making of this

Order.

_ ii
DATED this >Z" day 0prri1,2019.

jaw/d z Q/@/zz@

 

SUSAN P. WATTERS
United States District Judge

l

